Per Curiam :
The rule now established in this State is that whether or not a trust was created depends upon the intention of the donor at the time of the opening of the account and of the deposits made in the bank, and that question is a question of fact to be determined in each particular case from the acts and declarations of the parties and the circumstances surrounding the transaction at the time of the performance of the several acts. . (Cunningham v. Davenport, 147 N. Y. 43.) W e think it clear in this case that there was evidence before the trial court to sustain his findings; that there was no intention upon the part of the depositor to create a trust in respect to the balance remaining in bank at the time .of his death, and that that finding should not be interfered with on appeal.
The judgment, therefore, should be afiirmed, with costs.
Present — Van Brunt, P. J., Williams, Patterson, O’Brien and Ingraham, JJ.
Judgment affirmed, with costs.